Buchanan, J.
Plaintiff sued defendant for two hundred and fifty dollars damages, for ploughing up his road, two arpents in length.
*136Defendant reconvened, claiming five hundred dollars, as compensation for services rendered plaintiff in ploughing his road.
The case was tried by a jury, which found a verdict on the principal demand in favor of plaintiff, for twenty-five dollars, and against defendant, upon his claim in reconvention.
Defendant has appealed.
The principal demand is clearly not within our jurisdiction. However liable to objection, therefore, it may appear on the face of this record, we are powerless to afford relief.
As regards the reconvontional demand, although nominally above three hundred dollars, it is evident there is no serious foundation for a claim of that amount, in the cause of action stated. S^iposing that defendant had put plaintiff’s road, of two arpents extent, in perfect order, the evidence shows that such a service would have been worth, at most, upon a quantum meruit estimation, about the tenth part of three hundred dollars. See the remarks of Judge Slidell in deciding the case of King v. Reed, 7 An. 492.
It is, therefore, adjudged and decreed, that this appeal be dismissed, at costs of appellant.